Ladd, J.
1. Specific pekFOKMANCE : wills: agreement to make: degree of proof. — I. The plaintiff is the child of Mollie Cine, born out of wedlock, who became a member of the household of Geo. H. and Elizabeth May Crisp early in 1888. She was first cared for by them at the instance of her mother, and afterwards, on April 17th of that year, articles of adoption in due form were signed by the mother and the Crisps. Therein the mother yielded the custody of her child and the Crisps undertook to adopt her as their own in accordance with the statutes of Iowa, and agreed that they would “nurture, support and educate her as their own child and in all and every respect take the place of parents, both natural and legal.” The child was reared by them, though the articles of adoption never became effective, owing to omission to record, and now brings this action to recover the estate they left, on the ground that they orally agreed that she should be entitled to and become the owner of all of the property of whatsoever bind of which they should die possessed. The record is quite clear that Mr. and Mrs. Crisp declared that they had no children and expected none, and that all their property should go to Ethel, the plaintiff. The natural mother, who since married one Armstrong, testified that she first left the child with the Crisps to be boarded for a compensation, and shortly afterwards advised them that she could not pay as *662much, as was required and would have to change boarding place, whereupon they replied that, rather than give her up, they would keep and adopt her; that she objected to this at first, when they assured her that they would give her a home as though she were their own, and when they died would leave her everything they had; that they had no children and never expected to have any; that she hesitated about parting with her child, and they insisted and repeated their assurance, and that finally the articles were prepared and she supposed the contract in reference to willing the property was included therein, these being given to the Crisps; that Mrs. Crisp objected to recording the instrument for that she did not wish her folks in the east to know anything about the adoption, but wished it to appear that the child was their own, “so that when they died she would have no- trouble in getting their property.” A. T. Flickinger testified that he prepared the articles of adoption and, after these were signed, advised that it was necessary to record the same; that what he did was in the interest of both parties without employment as an attorney; that previous to the execution thereof, the Crisps said they had no children and that all their property should go to Ethel; that they would' make a will and leave all their property to her if the mother would consent to the adoption, and that she consented thereto. At that time, Miss Clue was a domestic in his home and continued as such for several years afterwards. Mrs. Stork testified that Mrs. Crisp, after her husband’s death, said to her that the understanding between her husband and herself was “that Ethel (plaintiff) was to have everything they had when they died. If he died first, then she was going to carry out his wishes to the very best of her ability.” This evidence was uncontradicted save by that of the defendant, a sister of Crisp, who was visiting in the home of the Crisps for several months about the time of the adoption and heard no conversation about their intentions with reference to the disposition of the property, and the further fact that Mrs. Crisp, shortly before *663her death, executed a will leaving to plaintiff $5 and all the remainder of her property to the defendant, and a further circumstance that Crisp, prior to his death, willed all of his said property to his wife. But Mrs. Crisp had executed a previous will in 1902, leaving her property to the plaintiff. The adoption papers wrere never recorded.
The evidence disclosed that the relations between Mrs. Crisp and plaintiff were always affectionate, but that the former grieved over the latter’s marriage, which happened shortly before the last will» was executed, and insisted that she had lost her baby. The significance of one of these wills about offsets that which should be accorded the other, and the will of Geo. H. Crisp, leaving all to his wife, is not inconsistent with the alleged promise that when they (both} died, all should go to the child. The court did not err in finding the alleged oral agreement established with that degree of certainty which the law exacts. See Stiles v. Breed, 151 Iowa 86; Finger v. Anken, 154 Iowa 507.
2. Witnesses : competency: transaction with deceased: agreement to make will to child: testimony o£ mother. II. The competency of the mother as a witness was challenged because of Sec. 4604 of the Code, declaring that any action or proceeding, . . . nor any “No party to person from, through or under whom any such party or interested person derives any interest or title by assignment or otherwise . . . shall be examined as a witness in regard to any personal transaction or communication between such witness and a person at the commencement of such examination deceased . . . against . . .” any “legatee, devisee ... of such deceased person.” In the transaction of which she testified, she did not purport to act as agent for her child; she seemed rather to be making a gift of her daughter inter wwos. She is not seeking to enforce the contract then made, though her testimony and that of plaintiff establishes its complete performance on their part. The fact that she might profit by her testimony ought not to exclude it. Neither the estate in dis*664pute nor the interest therein sought to be recovered by plaintiff was derived from, through, or under the mother, for she never had or claimed any right, title or interest therein. “From, through or under” has reference to the devolution of title, and not the agencies by which this was effected. In Stiles v. Breed, 151 Iowa 86, the person acting as agent for the father was held competent to testify, and what was there said sufficiently vindicates the ruling that the mother was a competent witness, notwithstanding the objection interposed. It has the support of Crawford v. Wilson, 139 Ga. 654 (44 L. R. A. (N. S.) 773); and Stowers v. Hollis, 83 Ky. 544. See also O’Neill v. Wilcox, 115 Iowa 15, and Robertson v. Campbell, 168 Iowa 47. In Rosseau v. Rouss, 180 N. Y. 116 (72 N. E. 916), the court appears to have confused acquirement by virtue of a contract of a person with deriving title or interest from, through or under such person, and to have construed a statute like that of this state as though it were like that construed in Asbury v. Hicklin, (Mo.) 81 S. W. 390.
We are not inclined to add to Sec. 4604 of the Code, though there is a reason for the legislature to amend it so as to exclude the testimony of the mother in a case like this, and that of an agent making a contract for another with a deceased person. In both instances, death having closed the mouth of one of the parties to the transaction, the law might well close the mouth of the other. It has not done so, however, and we are-of the opinion that the mother was competent to testify to the arrangement made with the Crisps.
3' agreement to stead as affecting validity. III. Nor can it be said that the agreement was invalid because of including the homestead of the Crisps: In the first place, there was no evidence that they then had a homestead; and in the second, if they had, there was nothing to prevent them from disposing of it after their death. The alleged contract . . , . neither imposed nor purported to impose any limitation upon their free use or disposal of any of their *665property at any time during life. Moline v. Carlson, (Nebr.) 138 N. W. 721.
4. Evidence : artides of adoption: parol ndd*™0,6 admissiwiity. IV. Counsel for appellant contend, however, that all that was said prior to and at the time the articles were signed must be deemed merged therein and may not be shown as establishing an independent agreement. .... . That this is the rule with reference to. ordinary contracts goes without saying. But this was n0£ The statute, Sec. 3250, Code, prescribes who may adopt a child, ‘ ‘ conferring thereby upon it all the rights, privileges and responsibilities which would pertain to it, if born in lawful wedlock to the person adopting.”
Sec. 3252, Code: ‘ ‘ Such instrument must also be signed by the person adopting, and be acknowledged by all the parties thereto in the same manner as deeds conveying real estate are acknowledged, and shall be recorded in the recorder’s office in the county where the person adopting resides, and be indexed with the name of the parent by adoption, as grantor, and the child as grantee, in its original name, if stated in the instrument.”
“Upon the execution, acknowledgment and filing for record of such instrument, the rights, duties and relations between the parent and child by adoption shall be the same that exist by law between parent and child by lawful birth.” Sec. 3253, Code.
These statutes prescribe precisely what is essential to accomplish adoption without reference to what other understandings may have been had between the parties. If others there may have been, they have no place in the articles of adoption as such, which aim only to put the minor in the same relation legally to the adoptive parents as though their offspring. Even this is not effected unless the instrument is recorded. Tyler v. Reynolds, 53 Iowa 146; Shearer v. Weaver, 56 Iowa 578; Gill v. Sullivan, 55 Iowa 341; McCol*666lister v. Yard, 90 Iowa 621. But as a parent may confer on another the legal right to the custody of his minor child, although adoption is not accomplished, adoption papers, though not recorded or somewhat defective, may prove effective for some purposes and are not to be regarded as entirely void. Miller v. Miller, 123 Iowa 165; Fouts v. Pierce, 64 Iowa 71; Chehak v. Battles, 133 Iowa 107.
Here, however, the instrument was prepared in strict conformity with the statute and with a view to recording, and therefore with the sole object of effecting adoption. It was not a contract within the meaning of the term, but the compliance in form with statutory provisions to effect legal adoption in the only manner possible. A writing merely in compliance with the statutes is not a contract, nor do these statutes undertake to authorize or regulate contracts. They are intended rather to give the right of inheritance, which does not arise from contract but from the law. Jordan v. Abney, (Tex.) 78 S. W. 486. But this was not effected, owing to the failure to record, and the purpose of executing the instrument was defeated and it rendered nugatory. It did not purport to deal with the property rights of parents, natural or adoptive, or with those of the child, and, aside from evidencing the yielding of its custody, it was of no efficacy whatever. To say, in these circumstances, that what was said at or preceding the drawing of such a paper was merged therein would be forcing the parol rule beyond the reason upon which it is based. It is only when the writing, construed in the light of the purpose for which executed, shows that it was meant to contain the whole bargain between the parties, that extrinsic proof of a distinct and separate oral agreement is held to be inadmissible. Ingram v. Dailey, 123 Iowa 188; Sutton v. Griebel, 118 Iowa 78; Murdy v. Skyles, 101 Iowa 549, 555; Chicago Tel. Supply Co. v. Marne & Elkhorn Co., 134 Iowa 252.
Here the subject-matter of property was not touched in the written instrument, and therein the cause differs from *667such, cases as Brantingham v. Huff, 174 N. Y. 53 (95 Am. St. 545), in which the written agreement specified what the child was to receive upon attaining majority. As the writing before us failed in its purpose to effect adoption, through the neglect of the adoptive parents to record, those claiming under them ought not to be permitted to defeat the child’s claim to the property under an independent agreement concerning a subject not touched in that writing. Oral testimony is not ordinarily excluded under like circumstances, nor a party denied the right to establish an oral contract by proof extrinsic of the written agreement. Such written agreement neither evidenced the adoption of plaintiff nor conferred on her the right of inheritance or claim to the property, and therefore did not relate in any way to the subject of the oral agreement. "We are of opinion that the oral contract was clearly and fully proven, and that the objections to the evidence were rightly overruled.
The decree is — Affirmed.
Weaver, Gaynor and Preston, JJ., concur.